Citation Nr: 0334693	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for emphysema, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, that denied the above claim.  


REMAND

In June 2002, the veteran submitted appropriate authorization 
and consent forms listing several VA medical facilities where 
he had received treatment for the disabilities in question.  
However, while the claims file includes VA medical records 
from the Salt Lake City facility, it does not appear that 
records from the identified VA facilities in Oregon and 
California are of record.  Appropriate action to locate these 
records identified by the veteran must be accomplished.  See 
generally 38 C.F.R. § 3.159 (2003); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Additionally, with regard to the emphysema issue, the Board 
notes the veteran's contention that this disorder is due to 
exposure to asbestos during service.  The Board acknowledges 
that the veteran served with the United States Navy during 
World War II.  The Board further notes that there are no 
special legal provisions regarding claims for service 
connection for asbestos-related disease. 

However, VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veterans Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi. Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestos requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

In view of the nature of the respiratory disability claim, 
the Board believes that an appropriate VA examination should 
be conducted. 



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the decisions in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should take appropriate action 
to obtain the veteran's service personnel 
records to show all assignments to ships 
and dates of such duty and, if possible, 
the nature of the veteran's particular 
duties in terms of possible asbestos 
exposure.  

3.  The RO must obtain the veteran's 
medical records from the appropriate VA 
medical facilities in Oregon and 
California.  If these records do not 
exist, a negative reply must be placed in 
the record.  

4.  After completion of the above, the 
veteran should be scheduled for a VA 
respiratory examination for the purpose 
of ascertaining the nature and etiology 
of the claimed respiratory disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  In 
addition to reviewing the claims file, 
the examiner should review and/or elicit 
the veteran's pre-service and post-
service occupational history.  All 
medically indicated special studies and 
tests, including x-rays if medically 
feasible, should be accomplished.  All 
examination and special test results 
should be clearly reported.  The examiner 
should specifically report whether or not 
there is medical evidence of current 
asbestos-related respiratory disability.  
If so, the examiner should offer an 
opinion as to whether it is at least as 
likely as not due to inservice asbestos 
exposure as opposed to any pre-service or 
post-service asbestos exposure.  

5.  The RO should then review the 
expanded record and determine if the 
benefits sought can be granted.  If 
either or both claims remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


